EXHIBIT 10.1

Execution Copy

 

--------------------------------------------------------------------------------

MEMBERSHIP INTEREST

PURCHASE AND SALE AGREEMENT

BY AND AMONG

PRIP 10637, LLC,

a Delaware limited liability company

AS PURCHASER,

SHILOH CROSSING PARTNERS II, LLC,

an Indiana limited liability company

AS SELLER

AND

GLENWOOD HOUSING PARTNERS I, LLC,

an Indiana limited liability company,

AS THE COMPANY

As of December 1, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE 1 PURCHASE AND SALE    1     1.1    Agreement of Purchase
and Sale of Membership Interest    1     1.2    Company Property    1     1.3   
Property Defined    2     1.4    Permitted Exceptions    2     1.5    Purchase
Price    2     1.6    Payment of Purchase Price    3     1.7    Deposit    3
ARTICLE 2 TITLE AND SURVEY    3     2.1    Title Insurance; Survey    3     2.2
   Title to the Property    3 ARTICLE 3 INSPECTION PERIOD    4     3.1    Right
of Inspection of the Property    4 ARTICLE 4 CLOSING    5     4.1    Time and
Place    5     4.2    Seller’s Obligations at Closing    5     4.3   
Purchaser’s Obligations at Closing    6     4.4    Credits and Prorations    6
    4.5    Closing Costs    8     4.6    Conditions Precedent to Obligation of
Purchaser    8     4.7    Conditions Precedent to Obligation of Seller    10
    4.8    Certain Tax Definitions    10 ARTICLE 5 REPRESENTATIONS, WARRANTIES
AND COVENANTS    11     5.1    Representations and Warranties of Seller
Primarily Relating to the Membership Interest and the Company    11     5.2   
Representations and Warranties of Seller Primarily Relating to the Property   
15     5.3    Survival of Seller’s Representations and Warranties    18     5.4
   Representations and Warranties of Purchaser    18     5.5    Survival of
Purchaser’s Representations and Warranties    18     5.6    Indemnification by
Seller    19     5.7    Execution by Chambers and Buckingham    19     5.8   
Covenants of Seller    19 ARTICLE 6 DEFAULT    23     6.1    Default by
Purchaser    23     6.2    Default by Seller    23     6.3    Notice of Default;
Opportunity to Cure    23     6.4    Recoverable Damages    23

 

- i -



--------------------------------------------------------------------------------

ARTICLE 7 CASUALTY AND CONDEMNATION    24 7.1    Casualty or Condemnation    24
7.2    Notice of Condemnation or Casualty    24 ARTICLE 8 COMMISSIONS    24 8.1
   Representation and Indemnity    24 8.2    Survival    25 ARTICLE 9 ESCROW
AGENT    25 9.1    Investment of Deposit    25 9.2    Payment at Closing    25
9.3    Payment on Demand    25 9.4    Exculpation of Escrow Agent    25 9.5   
Stakeholder    26 9.6    Interest    26 9.7    Execution by Escrow Agent    26
ARTICLE 10 MISCELLANEOUS    26 10.1    Confidentiality and Public Disclosure   
26 10.2    Assignment    27 10.3    Notices    27 10.4    Modifications    28
10.5    Calculation of Time Periods    28 10.6    Successors and Assigns    28
10.7    Entire Agreement    28 10.8    Further Assurances    28 10.9   
Counterparts    29 10.10    Severability    29 10.11    Applicable Law    29
10.12    No Third Party Beneficiary    29 10.13    Exhibits and Schedules    29
10.14    Captions    30 10.15    Construction    30 10.16    Termination of
Agreement    30 10.17    Survival    30 10.18    Time of Essence    30

 

- ii -



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
as of December 1, 2006 (the “Effective Date”), by and among PRIP 10637, LLC, a
Delaware limited liability company (“Purchaser”), SHILOH CROSSING PARTNERS II,
LLC, an Indiana limited liability company (“Seller”), and GLENWOOD HOUSING
PARTNERS I, LLC, an Indiana limited liability company (the “Company”).

BRADLEY B. CHAMBERS, a resident of the State of Indiana (“Chambers”), BUCKINGHAM
INVESTMENT CORPORATION, an Indiana corporation (“Buckingham”), and ICE MILLER
LLP (“Escrow Agent”) are parties to this Agreement for the limited purposes set
forth herein

WITNESSETH:

ARTICLE 1

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale of Membership Interest. Subject to the terms
and conditions hereinafter set forth, Seller agrees to sell, transfer, assign,
set over and convey, or cause to be conveyed, to Purchaser on the Closing Date
(as hereinafter defined), and Purchaser hereby agrees to purchase from Seller on
the Closing Date, such right, title and interest of Seller in and to its
membership interests, and all other legal and equitable interests in the
Company, such that following said transfer Purchaser shall own sixty-five
percent (65%) of all legal and equitable interests in the Company, free and
clear of any and all liens, encumbrances and other interests (collectively, the
“Membership Interest”).

1.2 Company Property. Seller represents and warrants to Purchaser that the
Company owns the following:

(a) that certain tract or parcel of land located in Hamilton County, Ohio, and
more particularly described on Schedule 1.2(a), attached hereto and by this
reference made a part hereof (the property described in this clause (a) being
herein referred to as the “Land”), together with any rights, easements and
appurtenances pertaining to the Land;

(b) the structures and other improvements (if any) on the Land (the property
described in this clause (b) being herein referred to as the “Improvements”, and
the Land and the Improvements being hereinafter sometimes collectively referred
to as the “Real Property”);



--------------------------------------------------------------------------------

(c) all of the right, title and interest in, to and under all tangible personal
property upon the Land or within the Improvements, including specifically,
without limitation, appliances, equipment, furniture, carpeting, draperies and
curtains, tools and supplies, and other items of tangible personal property
owned by the Company and used exclusively in connection with the ownership, use,
maintenance or operation of the Land and the Improvements, and including those
items of tangible personal property identified on Schedule 1.2(c), attached
hereto and incorporated herein by this reference, but excluding (i) personal
property owned by tenants under the Leases, (ii) any equipment installed by, or
in connection with, any telecommunication or utility provider and which is owned
by any party other than the Company, and (iii) any items leased to the Company
(the property described in this clause (c), other than the excluded items, being
herein referred to collectively as the “Tangible Personal Property”).

(d) all of the right, title and interest as landlord or lessor in, to and under
all agreements listed and described on Schedule 1.2(d) (the “Rent Roll”)
attached hereto and made a part hereof, pursuant to which any portion of the
Land or Improvements is used or occupied by anyone other than the Company (the
property described in this clause (d) being herein referred to collectively as
the “Leases”);

(e) all right, title and interest as the owner in, to and under (i) the
contracts listed and described on Schedule 1.2(e) (the “Service Contracts”)
attached hereto and made a part hereof, (ii) all existing warranties and
guaranties issued to or inuring to the benefit of the Company in connection with
the Improvements or the Tangible Personal Property, and (iii) all governmental
permits, licenses and approvals, if any, belonging to or inuring to the benefit
of Company and pertaining to the Real Property or the Tangible Personal Property
(the property described in this clause (e) being sometimes herein referred to
collectively as the “Intangible Property”.

1.3 Property Defined. The Land, the Improvements, the Leases and the Intangible
Property are hereinafter sometimes referred to collectively as the “Property.”

1.4 Permitted Exceptions. At Closing, Seller covenants that the Company shall
hold good, marketable and indefeasible title to the Property subject only to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to ARTICLE
2 hereof (herein referred to collectively as the “Permitted Exceptions”).

1.5 Purchase Price. Seller is to sell, and Purchaser is to purchase, the
Membership Interest for a total purchase price of Four Million Sixty-Two
Thousand Five Hundred Dollars ($4,062,500.00) (the “Purchase Price”). The
Purchase Price shall be paid and allocated as follows: (i) Three Million Eight
Hundred Thirty-Five Thousand Dollars ($3,835,000.00) shall be paid to Seller
(subject to the prorations and adjustments hereinafter provided),
(ii) Thirty-Two Thousand Five Hundred Dollars ($32,500.00) shall be paid to the
Company to be used for the working capital needs of the Company after the
Closing, and (iii) the remainder of the Purchase Price shall be used to fund
Purchaser’s pro rata share of the closing costs of the Company contemplated by
Section 5.3(a).

 

-2-



--------------------------------------------------------------------------------

1.6 Payment of Purchase Price. The Purchase Price shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account of Ice Miller LLP, in its capacity as escrow agent (the “Escrow
Agent”) designated by Escrow Agent in writing to Purchaser prior to the Closing

1.7 Deposit. Within three (3) business days following the satisfaction of the
condition set forth in Section 4.6(e), Purchaser shall deposit with Escrow Agent
the sum of Five Hundred Thousand Dollars ($500,000.00) by wire transfer of
immediately available funds (the “Deposit”). The Escrow Agent shall invest the
Deposit pursuant to Purchaser’s directions and in accordance with the terms and
conditions of ARTICLE 9. All interest accruing and other income earned on such
sum shall become a part of the Deposit and shall be distributed as a part of the
Deposit in accordance with the terms of this Agreement. In any event, if
Purchaser is entitled to have Deposit returned to Purchaser pursuant to any
provision of this Agreement, then One Hundred Dollars ($100.00) of the Deposit
shall nevertheless be paid to Seller as good and sufficient consideration for
entering into this Agreement. In addition, Seller acknowledges that Purchaser,
in evaluating the Property and the Membership Interests and performing its due
diligence investigation of the Property and the Membership Interests, will
devote internal resources and incur expenses, and that such efforts and expenses
of Purchaser also constitute good, valuable and sufficient consideration for
this Agreement.

ARTICLE 2

TITLE AND SURVEY

2.1 Title Insurance; Survey. Prior to the Effective Date, Seller has delivered
to Purchaser its existing title insurance policy number O-9993-11010656 insuring
the Real Property (the “Title Policy”) issued by Stewart Title Guaranty Company
(the “Title Company”). Prior to the Effective Date, Seller has also delivered to
Purchaser a current survey of the Real Property prepared by a licensed surveyor
(such survey, as it may be subsequently updated or revised, the “Survey”).

2.2 Title to the Property. At Closing, the Company shall own good, marketable
and indefeasible title to the Property, subject only the Permitted Exceptions.
It shall be a condition to Purchaser’s obligation to close this transaction that
the Title Company shall have issued to Purchaser a current title report updating
the status of title to the Real Property since the effective date of the Title
Policy (the “Title Update”) and confirming that the Company continues to own
good, marketable and indefeasible title to the Property, subject only to the
following matters (the “Permitted Exceptions”):

(a) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date, subject to proration and adjustment as herein
provided;

(b) the rights of tenants, as tenants only, under the Leases described in the
Rent Roll and any new Leases entered into between the Effective Date and Closing
and (if required) approved by Purchaser in accordance with the terms of this
Agreement;

(c) the matters set forth on Schedule B of the Title Policy;

 

-3-



--------------------------------------------------------------------------------

(d) the items shown on the Survey; and

(e) the documents evidencing and securing the Existing Financing (hereinafter
defined).

ARTICLE 3

INSPECTION PERIOD

3.1 Right of Inspection of the Property.

(a) From and after the Effective Date and so long as this Agreement remains in
full force and effect, Purchaser, subject to the rights of tenants at the
Property, shall have the right to make a physical inspection of the Property,
and Purchaser, personally or through agents, employees or contractors, may go
upon the Property during normal business hours or at other reasonable times to
make boundary line or topographical surveys and to conduct such studies, tests,
samplings, investigations and analyses of any and all aspects of the Property as
Purchaser deems necessary or desirable, including, without limitation,
engineering, environmental, soil, and groundwater and other tests, samplings and
studies of the Property. Purchaser’s environmental study of the Property may
include, among other matters, studies of soil and groundwater contamination,
asbestos, polychlorinated biphenyls (PCBs), lead in drinking water, lead based
paint, radon gas, and wetlands. Seller and the Company will provide Purchaser
and its agents with access to the Property and will cooperate with Purchaser’s
surveys, studies, tests, samplings, investigations, and analyses.

(b) In addition to any other obligation to assist Purchaser in the inspection of
the Property, Seller hereby agrees to provide to Purchaser, within ten (10) days
after the Effective Date, true and correct copies of all materials described on
Schedule 3.1(b) attached hereto and by this reference made a part hereof, to the
extent Seller has not already done so and these materials are available to
Seller, the Company, or any consultants employed by Seller or the Company, or
are in the reasonable control of Seller, the Company, or any consultants
employed by Seller or the Company.

(c) Purchaser shall indemnify, hold harmless and defend the Company from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) of whatsoever nature (individually, a “Claim,” and collectively,
“Claims”) that may be incurred by the Company and arise out of or in connection
with the acts or omissions of Purchaser and its agents, representatives,
contractors and consultants, or any of them in the inspection of the Property.
Such Claims shall include, but are not limited to, Claims arising out of or in
connection with personal injury or death of persons, loss, destruction or damage
to property, or liens or Claims of lien filed against the Property. Such Claims
shall exclude, however, any Claims to the extent such Claims arise out of the
discovery of, or the non-negligent, accidental or inadvertent actual or
threatened

 

-4-



--------------------------------------------------------------------------------

release or movement of, any Hazardous Materials resulting from Purchaser’s
inspections and other activities (unless the Hazardous Materials are brought
onto the Property by Purchaser or Purchaser’s authorized agents, employees,
consultants or contractors). Purchaser shall backfill all trenches, fill holes
and similarly repair damage and eliminate dangerous conditions created during
its inspections, tests, and studies, whether such conditions are created by the
Purchaser or any of its agents, employees, contractors, or consultants. This
Section 3.1(c) shall survive any termination of this Agreement.

ARTICLE 4

CLOSING

4.1 Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall be held in escrow at the offices of the Escrow Agent in
Indianapolis, Indiana at 10:00 a.m. (eastern time) on or before December 1, 2006
(or such extended date as may be provided under other provisions of this
Agreement). The Closing may be held at such other place or such earlier time and
date as Seller and Purchaser shall mutually approve in writing. The date on
which the Closing is scheduled to occur hereunder (or, if earlier, the date on
which Closing occurs) is sometimes referred to herein as the “Closing Date”.
Notwithstanding the foregoing provisions of this Section 4.1, Purchaser shall
have the right to extend the Closing Date for up to an additional thirty
(30) period by (i) giving written notice to Seller at least three (3) days prior
to the initial Closing Date specifying the extended Closing Date.

4.2 Seller’s Obligations at Closing. At Closing, Seller shall:

(a) deliver to Purchaser an Assignment of Membership Interest in the form
attached hereto as Schedule 4.2(a) and by this reference made a part hereof,
duly executed by Seller with respect to the Membership Interest;

(b) deliver to Purchaser an amendment to the articles of organization of the
Company in a form prepared by Purchaser and approved by Seller, such approval
not to be unreasonably withheld (the “Articles Amendment”);

(c) execute and deliver to Purchaser an Amended and Restated Operating Agreement
of Glenwood Housing Partners I, LLC (the “Restated Operating Agreement”)
substantially in the form attached hereto as Schedule 4.2(c);

(d) deliver to Purchaser written resignation from any manager or officer of the
Company;

(e) execute and deliver to Purchaser a closing statement, prepared by Seller and
approved by Purchaser, consistent with the terms of this Agreement;

 

-5-



--------------------------------------------------------------------------------

(f) execute and deliver to Purchaser a certificate (“Seller’s Closing
Certificate”), dated as of the Closing Date, in the form of attached hereto as
Schedule 4.2(f) and by this reference made a part hereof, stating that the
representations and warranties of Seller contained in Sections 5.1 and 5.2 of
this Agreement are true and correct in all material respects as of the Closing
Date;

(g) cause Glenwood Housing Partners II LLC, an Indiana limited liability company
and an affiliate of Seller, to execute and deliver to Purchaser an Option
Agreement in the form attached hereto as Schedule 4.2(g);

(h) deliver to Purchaser an updated Rent Roll, certified by the Company’s
Property Manager to be true and correct in all material respects; and

(i) execute and deliver to Purchaser an affidavit of Seller stating that each
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act.

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a) deliver to the Escrow Agent the full amount of the Purchase Price, as
increased or decreased by prorations and adjustments as herein provided, in
immediately available federal funds wire transferred to an account designated in
writing by Escrow Agent as set forth in Section 1.6 (“Escrow Agent’s Account”),
and, as adjusted by prorations and adjustments as herein provided, shall be
subsequently payable in full at Closing in cash by wire transfer of immediately
available federal funds to a bank account designated by Seller in writing to
Escrow Agent prior to the Closing;

(b) execute and deliver to Seller such evidence as Purchaser’s counsel and/or
the Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser;

(c) execute and deliver to Seller a closing statement, prepared by Seller and
approved by Purchaser, consistent with the terms of this Agreement; and

(d) execute and deliver the Restated Operating Agreement.

4.4 Credits and Prorations.

(a) If the transaction closes before 12:00 P.M. Eastern time on the Closing
Date, all income and expenses in connection with the operation of the Company
and the Property shall be apportioned, as of 12:01 A.M., on the Closing Date, as
if Purchaser were vested with ownership of the Membership Interest during the
entire Closing Date, and such that, except as otherwise expressly provided to
the contrary in this Agreement, Seller (as owner of 100% of the outstanding
membership interests in the Company) shall have the benefit of all income and
the burden of all expenses for all periods preceding the Closing Date. If the
transaction closes after 12:00 P.M. Eastern Time on the Closing Date, all income
and expenses in connection with the operation of the Company and the Property
shall be apportioned, as of 12:01 A.M., on the day after the Closing Date, as if
Purchaser were vested

 

-6-



--------------------------------------------------------------------------------

with ownership of the Membership Interest during the entire day after the
Closing Date, and such that, except as otherwise expressly provided to the
contrary in this Agreement, Seller (as owner of 100% of the outstanding
membership interests in the Company) shall have the benefit of all income and
the burden of all expenses for all periods preceding the day after the Closing
Date. Items (1)-(5) below will be prorated at Closing utilizing the information
known at that time. A post-closing “true-up” shall take place within ninety (90)
days of the Closing Date to adjust the prorations of said items (1), (3), (4)
and (5), if necessary, and within a reasonable time to adjust the proration of
said item (2), if necessary. Such prorated items shall include, without
limitation, the following:

(1) rents, if any, based on the amount collected for the current month. The term
“rents” as used in this Agreement includes all payments due and payable by
tenants under the Leases other than refundable deposits, application fees, late
charges, pet charges and termination payments (of which deposits shall remain
the property of the Company);

(2) ad valorem taxes and assessments levied against the Property (including
personal property taxes on the Tangible Personal Property), which shall be
prorated as set forth in Section 4.4(b)(1) hereof;

(3) payments under the Service Contracts;

(4) accrued and unpaid interest on the Existing Financing;

(5) gas, electricity and other utility charges for which the Company is liable,
if any, such charges to be apportioned at Closing on the basis of the most
recent meter reading occurring prior to Closing; and

(6) any other operating expenses or other items pertaining to the Property which
are customarily prorated between a purchaser and a seller in comparable
commercial transactions in the area in which the Property is located.

(b) Notwithstanding anything contained in the foregoing provisions:

(1) Any ad valorem taxes paid at or prior to Closing shall be prorated based
upon the amounts actually paid for the current tax year. If all taxes and
assessments for the current tax year have not been paid before Closing, then
such apportionment shall be based upon the tax rate and/or assessed valuation
last fixed. To the extent that the actual taxes and assessments for the current
tax year differ from the amount apportioned at Closing, the parties shall make
all necessary adjustments by appropriate payments between themselves following
Closing upon the availability of the final tax bills.

(2) Gas, electricity and other utility charges referred to in Section 4.4(a)(4)
above which are payable by any tenant to a third party shall not be apportioned
hereunder.

 

-7-



--------------------------------------------------------------------------------

(3) Seller shall cause the Company to pay in full prior to the Closing all
leasing commissions and locators’ and finders’ fees, if any, due to leasing or
other agents (pursuant to a contractual arrangement with the Company) for each
Lease entered into by the Company prior to the Closing Date promptly when due.
Trade payables in the nature of open accounts payable to trade vendors or
suppliers and all other accounts payable which have accrued prior to the Closing
Date shall be the obligation of Seller.

(4) Unpaid and delinquent rent collected by the Company after the date of
Closing shall be delivered as follows: (a) if the Company collects any unpaid or
delinquent rent for the Property relating to the date of Closing and any period
thereafter, the Company shall distribute any such rent pursuant to the
provisions of the Restated Operating Agreement, and (b) if the Company collects
any unpaid or delinquent rent from the Property relating to the period prior to
the date of Closing, the Company shall, within fifteen (15) days after the
receipt thereof, deliver to Seller any such rent which Seller is entitled to
hereunder. Seller and Purchaser agree that all rent received by the Company
after the Closing shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity. The Company will make
a good faith effort after Closing to collect all rents in the usual course of
the Company’s operation of the Property, but the Company will not be obligated
to institute any lawsuit or other collection procedures to collect delinquent
rents.

(c) The provisions of this Section 4.4 shall survive Closing.

4.5 Closing Costs.

(a) The Company shall pay (i) the fees of counsel representing Seller and the
fees of counsel representing Purchaser in connection with this transaction,
(ii) any escrow fees charged by the Title Company, (iii) the costs of recording
all mortgage cancellations, if any, (iv) if applicable, any and all applicable
transfer taxes, documentary stamp taxes, recordation taxes, and similar charges
relating to the transfer of the Membership Interest, (v) the cost of the Title
Update, and (v) the cost of the Survey. Each of Seller and Purchaser, as members
of the Company, will contribute to the Company its pro rata share of the funds
necessary to enable the Company to pay such Closing Costs (with Purchaser’s pro
rata share being a part of the Purchase Price as contemplated by Section 1.5).

(b) Except as otherwise provided herein, all other costs and expenses incident
to this transaction and the closing thereof shall be paid by the party incurring
same.

4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date (or such earlier time as otherwise required hereby)
of all of the following conditions, any or all of which may be waived by
Purchaser in its sole discretion:

(a) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date, as if made and updated as of the Closing Date (without any reference to
“knowledge”).

 

-8-



--------------------------------------------------------------------------------

(b) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

(c) Seller and Purchaser shall have agreed upon the terms and provisions of, and
shall have executed and delivered, the Restated Operating Agreement.

(d) Purchaser shall have obtained (i) the written approval of the Federal Home
Loan Mortgage Corporation (“FHLMC”), the holder of the Multifamily Deed of
Trust, dated June 5, 2006, from the Company to P/R Mortgage and Investment
Corp., as assigned to FHLMC, recorded in Book 10118, Page 358, in the Hamilton
County, Ohio Public Records, of the transactions contemplated by this Agreement
and continuation of the existing mortgage loan secured by such Multifamily Deed
of Trust from and after Closing on the terms and conditions set forth in
Schedule 4.6(d) attached hereto and made a part hereof and otherwise pursuant to
any additional loan documentation in form and substance reasonably satisfactory
to Purchaser and duly executed and delivered by the Company and FHLMC
(collectively, the “Existing Financing”) and (ii) a current estoppel certificate
from FHLMC stating that there exists no default under the Existing Financing and
otherwise in form and substance reasonably satisfactory to Purchaser.

(e) $100,000 of the Purchase Price payable to Seller pursuant Section 1.5(i)
shall be deposited in escrow with Escrow Agent pursuant to an escrow agreement
in form and substance reasonably satisfactory to Purchaser, which escrow Agent
will provide that (i) such sum shall be delivered to Seller only after
completion of renovations of the two cottages on the Property so as to place
such cottages in “rent-ready” condition and receipt of certificates of occupancy
therefore and (ii) Seller and its principals (and not the Company) shall pay all
costs and expenses of such renovations.

(f) All other conditions precedent to Purchaser’s obligation to consummate the
transaction hereunder (if any) which are expressly set forth in this Agreement
shall have been satisfied on or before the Closing Date.

In the event any of the foregoing conditions has not been satisfied by the
Closing Date other than through failure of Purchaser to fully comply with its
obligations under this Agreement, Purchaser shall have the right to terminate
this Agreement by written notice given to Seller on or promptly after the
Closing Date, whereupon Escrow Agent shall refund the Deposit to Purchaser and
the parties shall have no further rights, duties or obligations hereunder, other
than those which are expressly provided herein to survive the termination of
this Agreement; provided, however, that if any of the foregoing conditions has
not been satisfied due to a default by Purchaser or Seller hereunder, then
Purchaser’s and Seller’s respective rights, remedies and obligations shall
instead be determined in accordance with ARTICLE 6.

 

-9-



--------------------------------------------------------------------------------

4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in their sole discretion:

(a) The Company shall have received the Purchase Price as adjusted pursuant to
and payable in the manner provided for in this Agreement.

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller by Purchaser or Purchaser’s agents pursuant to the terms of
this Agreement.

(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date, as if made and updated as of the Closing Date.

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.

(e) Seller and Purchaser shall have agreed upon the terms and provisions of, and
shall have executed and delivered, the Restated Operating Agreement.

(f) All other conditions precedent to Seller’s obligation to consummate the
transaction hereunder (if any) which are expressly set forth in this Agreement
shall have been satisfied on or before the Closing Date.

In the event any of the foregoing conditions has not been satisfied by the
Closing Date other than through failure of Seller to fully comply with its
obligations under this Agreement, Seller shall have the right to terminate this
Agreement by written notice given to Purchaser on or promptly after the Closing
Date, whereupon Seller shall refund the Deposit to Purchaser and the parties
shall have no further rights, duties or obligations hereunder, other than those
which are expressly provided herein to survive a termination of this Agreement;
provided, however, that if any of the foregoing conditions has not been
satisfied due to a default by Purchaser or Seller hereunder, then Purchaser’s
and Seller’s respective rights, remedies and obligations shall instead be
determined in accordance with ARTICLE 6.

4.8 Certain Tax Definitions.

(a) For purposes of this Agreement, the following terms have the following
meanings:

(1) “Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, natural resources, customs, duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use,

 

-10-



--------------------------------------------------------------------------------

transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, and including any express or implied
obligation of the Company to indemnify or otherwise assume or succeed to the Tax
liability of any other Person.

(2) “Tax Return” means any return, declaration, report, claim for refund,
information return, or other document, including any related or supporting
schedule, statement, information or attachment, and including any amendment
thereof filed or required to be filed in connection with the determination,
assessment or collection of Taxes of any party or the administration of any
laws, regulations or administrative requirements relating to any Taxes.

(b) The provisions of this Section 4.8 shall survive Closing

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller Primarily Relating to the
Membership Interest and the Company. Seller hereby represents and warrants to,
and covenants with, Purchaser as of the Effective Date and as of the Closing
Date, that:

(a) Authority of Seller. Neither the execution and delivery of this Agreement
nor any other documents executed and delivered, or to be executed and delivered,
by Seller in connection with the transactions described herein, will violate any
material agreements, regulations, or laws to or by which the Company or Seller
is bound.

(b) Organization and Authority of the Company. The Company has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Indiana. The person signing this
Agreement on behalf of the Company is authorized to do so. Neither the execution
and delivery of this Agreement nor any other documents executed and delivered,
or to be executed and delivered, by the Company in connection with the
transactions described herein, will violate (i) any provision of the Company’s
organizational documents; or (ii) any material agreements, regulations, or laws
to or by which the Company is bound. This Agreement has been duly authorized,
executed and delivered by the Company.

(c) Ownership of Membership Interest. Seller is the only member in the Company
and owns one hundred percent (100%) of the outstanding membership interests in
the Company. There are no managers or members in the Company other than Seller.
Seller has good and marketable title to, and is the sole owner and holder of,
the Membership Interest, free and clear of any and all liens, encumbrances,
pledges and other interests on, in or to the Membership Interest. Seller has not
previously assigned,

 

-11-



--------------------------------------------------------------------------------

sold, participated or otherwise transferred all or any part of the Membership
Interest nor has Seller entered into any agreement to assign, sell, transfer or
participate all or any part of the Membership Interest. The transfer of the
Membership Interest to the Purchaser shall validly assign ownership of the
Membership Interest to the Purchaser free and clear of any pledge, lien,
encumbrance or security interest. Following Seller’s assignment of the
Membership Interest to Purchaser, Purchaser shall own 65% of all legal and
equitable interests in the Company, free and clear of any and all liens,
encumbrances, pledges or other interests.

(d) Authority to Transfer Membership Interest. Seller has full right and
authority to enter into this Agreement and to sell, assign and transfer the
Membership Interest to the Purchaser. No documents relating to the Company or
the Membership Interest prohibit or restrict Seller’s right to sell, assign or
transfer the Membership Interest.

(e) Membership Interest Files. Seller has made and shall make available to the
Purchaser for inspection a true, correct and complete copies of all material
documents and reports relating to the Membership Interest, the Company and the
Property.

(f) Assets and Liabilities. At the time of the Closing, the only material assets
of the Company will be the Property. To Seller’s knowledge, the Company has no
liabilities (contingent or otherwise), other than as set forth on Schedule
5.1(f), attached hereto and by this reference made a part hereof.

(g) Taxes and Tax Returns. All Tax Returns required to be filed by, on behalf of
or with respect to the income, assets or operations of, Seller and the Company
have been timely filed with the appropriate taxing authorities in all
jurisdictions in which such Tax Returns are required to be filed, and all such
Tax Returns were accurate and complete in all material respects. As of the date
hereof, (i) all Taxes payable by, on behalf of or with respect to the income,
assets or operations of, Seller and the Company have been fully and timely paid,
and (ii) adequate reserves or accruals for Taxes have been provided with respect
to any period for which Tax Returns are not yet due and have not yet been filed.
Neither Seller nor the Company has executed or filed with the Internal Revenue
Service or any other taxing authority any agreement, waiver or other document or
arrangement extending or having the effect of extending the period for
assessment or collection of Taxes (including, but not limited to, any applicable
statute of limitation), and no power of attorney with respect to any Tax matter
is currently in force with respect to Seller or the Company.

(h) No Defaults. Seller has performed all obligations required to be performed
by it under the Operating Agreement for Glenwood Housing Partners I, LLC, dated
September 23, 1998 (the “LLC Agreement”) and is not in breach or default of any
provisions of the LLC Agreement. No action or legal proceeding is pending or
threatened against Seller relating to the Membership Interest or the Company.

 

-12-



--------------------------------------------------------------------------------

(i) Employment Matters. The Company has no employees and has never had any
employees.

(j) Insurance. Schedule 5.1(j), attached hereto and by this reference made a
part hereof, lists each insurance policy maintained by the Company with respect
to its properties, assets and business. All of such insurance policies are in
full force and effect, and the Company is not in default with respect to its
obligations under any of such insurance policies and has not received any
notification of cancellation of any of such insurance policies. Furthermore,
neither Seller nor the Company has received any written notice from any
insurance company or board of fire underwriters of any defect or inadequacies in
or on the Real Property or any part or component thereof that would materially
and adversely affect the insurability of the Real Property or cause any material
increase in the premiums for insurance on the Real Property, and that have not
been cured or repaired.

(k) No Option or Right of First Refusal. There exists no option, right of first
refusal, letter of intent, agreement to sell, or other similar right with
respect to the transfer of the Membership Interest.

(l) Compliance with Laws. To Seller’s knowledge, (i) the Company is in
compliance in all material respects, and has received no written notice that it
is not in compliance in any material respect, with any statute, law, ordinance,
rule, regulation, judgment, order, decree, governmental permit or other
governmental authorization or approval applicable to it or to the business of
the Company, and (ii) all governmental authorizations or approvals material for
the ownership and operation of the Property have been duly and lawfully obtained
and are in full force and effect. There are no proceedings pending or, to the
knowledge of Seller, overtly threatened which may result in the revocation,
cancellation or suspension, or any materially adverse modification, of any
thereof. Neither the Company nor Seller has received notice of any alleged
violation of any applicable statute, law, ordinance, rule, regulation, judgment,
order, decree, governmental permit or other governmental authorization or
approval necessary for the conduct of the business of the Company or for the
ownership and operation of the Property by the Company.

(m) No Consent. Except for the approval required pursuant to Section 4.6(d)
hereof, no consents, approvals, waivers, permits or authorizations from any
governmental authority or Person not a party hereto (including, without
limitation, any lender to the Company or Seller) are required to be obtained or
made by Seller in connection with the execution, delivery and performance of or
compliance by Seller with this Agreement or any of the closing documents or the
consummation by Seller of the transaction contemplated hereby.

(n) Single Purpose Entity. The Company: (a) was formed or organized solely for
the purpose of owning the Property; (b) has not engaged and shall not engage in
any business unrelated to the Property; (c) does not have any material assets
other than its interest in the Property; (d) has and shall have its own books
and records separate and apart from any other person or

 

-13-



--------------------------------------------------------------------------------

entity, and (e) holds and shall hold itself out as a legal entity, separate and
apart from any other person or entity. The only business or commercial
activities conducted by the Company since its formation are the operation,
ownership or management of the Property.

(o) No Subsidiaries or Interests; No other Participants. The Company has no
interest, direct or indirect, and has no commitment to purchase any interest,
direct or indirect, in any corporation or in any partnership, joint venture or
other business enterprise or entity. The Company has no subsidiaries, and no
business of the Company is carried on or conducted through any direct or
indirect subsidiary or affiliate of the Company. The Company has never
(i) merged with any entity, (ii) acquired any entity, or (iii) acquired any
interest in any entity, including by reason or virtue of any business
transaction involving any merger, “roll-up,” consolidation, reorganization,
recapitalization, restructuring or any other type of transaction. Neither Seller
nor the Company has any obligation to make any payment to any party with respect
to any promoted or participation interest, or any similar payment, arising from
the Company or any partnership, joint venture or other business enterprise or
entity to which the Company now has or has had any direct or indirect interest.

(p) Loans to or from Officers, Directors, Shareholders or Employees. The Company
does not have outstanding any loans, advances or other indebtedness incurred by
any member, officer, or employee of the Company or any member of their
respective families, and there are no loans or advances made to the Company by
or indebtedness incurred by the Company to any member, officer or employee of
the Company or any member of their respective families

(q) Contracts and Commitments. Except as expressly set forth on Schedule 5.1(q)
attached hereto and by this reference made a part hereof (each, a “Contract”)
and except for the Leases, the Service Contracts and the documents described in
Section 5.1(s) with respect to the Existing Financing, to Seller’s knowledge,
the Company is not a party to or bound by, whether written or oral, any:

(1) (i) contract for the employment of any officer, individual employee, or
other person or entity on a full-time, part-time, consulting or other basis or
(ii) agreement relating to loans to or from Seller or any manager, member,
affiliate or any other person or entity;

(2) agreement or indenture relating to the borrowing of money or to the
mortgaging, pledging or otherwise placing a lien on or security interest in any
asset or group of assets of the Company, Seller or any manager, member,
affiliate or any other person or entity;

(3) guarantee of any obligation for borrowed money or otherwise;

(4) agreement with respect to the lending or investing of funds;

 

-14-



--------------------------------------------------------------------------------

(5) lease or agreement under which it is lessee of or holds or operates any
property, real or personal, owned by any other party;

(6) lease or agreement under which it is lessor of or permits any third party to
hold or operate any property, real or personal, owned or controlled by it;

(7) assignment, license, indemnification or agreement with respect to any form
of intangible property, including any patent, trademark, trade name, copyright,
know-how, trade secret or confidential information;

(8) contract or group of related contracts with the same party for the purchase
or sale of products or services or for future expenditures of the Company; or

(9) any other oral or written agreement of any kind.

The Company has performed all obligations required to be performed by it in all
respects and is not in default under or in breach of nor in receipt of any claim
of default or breach under any Contract, and no event has occurred which with
the passage of time or the giving of notice or both would result in a default,
breach or event of noncompliance under any Contract and would allow any other
party to Contract to terminate, modify or accelerate any rights under any such
agreement.

(r) Bank Accounts. Schedule 5.1(r), attached hereto and by this reference made a
part hereof, sets forth a complete and accurate list of each bank or financial
institution in which the Company has an account or safe deposit box (giving the
address and account numbers) and the names of the Persons authorized to draw
thereon or who have access thereto.

(s) Existing Financing Documents. Schedule 5.1(s) attached hereto sets forth a
list of all loan documents which evidence and secure the Existing Financing,
each of which is in full force and effect, and no material default by Seller,
or, to Seller’s knowledge, by any other party exists under any provision
thereof.

(t) Financial Status of Seller and the Company. Each of Seller and the Company
is solvent, has not made a general assignment for the benefit of its creditors,
and has not admitted in writing its inability to pay its debts as they become
due. Neither Seller nor the Company has filed, nor does either Seller or the
Company contemplate the filing of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other proceeding for the relief of
debtors in general, nor has any such proceeding been instituted by or against
Seller or the Company, nor is any such proceeding to Seller’s knowledge
threatened or contemplated. The transaction contemplated herein will not render
Seller or the Company insolvent.

5.2 Representations and Warranties of Seller Primarily Relating to the Property.
Seller hereby represents and warrants to, and covenants with, Purchaser as of
the Effective Date and as of the Closing Date:

(a) Pending Actions. No action, suit, arbitration, administrative or judicial
proceeding, or unsatisfied order or judgment is pending or, to Seller’s
knowledge, threatened against Seller or the Company.

 

-15-



--------------------------------------------------------------------------------

(b) Condemnation. Neither Seller nor the Company has received notice of, and, to
the best of Seller’s knowledge, there is not, any pending, threatened or
contemplated action by any governmental authority or agency having the power of
eminent domain, which might result in any part of the Property being taken by
condemnation or conveyed in lieu thereof or concerning the widening, change of
grade or limitation on the use of streets abutting the Property. Seller shall,
promptly upon Seller’s or the Company’s receiving any such notice or learning of
any such contemplated or threatened action, give Purchaser written notice
thereof.

(c) No Assessments. To Seller’s knowledge, no assessments have been made against
any portion of the Property which are unpaid (except ad valorem taxes for the
current year, if any, that are not currently due and payable), whether or not
they have become liens; and Seller shall notify Purchaser upon Seller’s or the
Company’s learning of any such assessments. Neither Seller nor the Company has
filed any pending notices of protest against real property tax assessments with
respect to the Real Property, nor has Seller or the Company engaged anyone to
file such a protest (other than protests which have been concluded).

(d) Leases and Rent Roll. The Company is the lessor or landlord under the
Leases. To Seller’s knowledge, the information contained in the Rent Roll is
true and correct in all material respects as of the date thereof. Except as set
forth in the Rent Roll, there are no other leases or occupancy agreements
affecting the Property (other than such Leases, if any, as may have been entered
into in the ordinary course of business since the date of the Rent Roll). To
Seller’s knowledge, except as otherwise set forth in the Rent Roll, no rent
concessions have been given to any tenants that would be applied against rent
after the Closing, and no rent has been paid in advance by any tenants
respecting a period subsequent to the Closing. Except as set forth in the Rent
Roll, no tenant is in material default under its Lease, and, to Seller’s
knowledge, the Company is not in material default under any of the Leases.

(e) Existing Agreements; Service Contracts. To Seller’s knowledge, there are no
management, service, supply, equipment rental and similar agreements to which
the Company is a party affecting the Property other than the Service Contracts.
Those Service Contracts which have been or will be delivered by Seller to
Purchaser are true, correct and complete in all material respects and include
any material amendments or modifications thereto. To Seller’s knowledge, the
Company is not in default with respect to its obligations or liabilities under
any of the Service Contracts. Other than the Leases, the Service Contracts and
the Permitted Exceptions, there are no leases, ground leases, service contracts,
maintenance contracts, management agreements or other agreements or
understandings, whether oral or written, relating to the Property to which
Seller or the Company is a party or by which Seller or the Company is bound that
will be binding on the Company, Purchaser or the Property on or after the
Closing Date.

 

-16-



--------------------------------------------------------------------------------

(f) Environmental Matters. Except as may be set forth in those environmental
reports and other matters, if any, identified on Schedule 5.2(f) (collectively,
the “Environmental Reports”), (i) neither Seller nor the Company has received
any written notice from any governmental authority, neighboring property owner
or other party asserting any violation of Environmental Laws related to the
Property which has not been cured or corrected as of the Effective Date,
(ii) neither Seller nor the Company has commissioned any study or investigation
relating to the presence or absence of Hazardous Materials on the Property,
(iii) to Seller’s knowledge, no areas on the Property exist where Hazardous
Materials have been generated, disposed of, released or found, (iv) neither
Seller nor the Company has any knowledge of the existence of any areas for the
storage or disposal of any Hazardous Materials on the Property, and (v) to
Seller’s knowledge, there are no storage tanks located on the Property, either
above or below ground, or any underground pipes or lines on the Property, and
the Property previously has not been used as a landfill or as a dump for garbage
or refuse. The term “Environmental Laws” as used herein includes without
limitation the Resource Conservation and Recovery Act and the Comprehensive
Environmental Response, Compensation, and Liability Act and other federal laws
governing the environment as in effect on the date of this Agreement together
with their implementing regulations as of the date of this Agreement applicable
to the Property, and all applicable state, regional, county, municipal and other
local laws, regulations and ordinances that are equivalent or similar to the
federal laws recited above or that purport to regulate hazardous or toxic
substances and materials. The term “Hazardous Materials” as used herein includes
petroleum (including crude oil or any fraction thereof) and any substance,
material, waste, pollutant or contaminant listed or defined as hazardous or
toxic under any Environmental Laws, in any case at levels or concentrations
requiring monitoring, reporting, remediation or removal in accordance with
Environmental Laws.

(g) Contractors and Suppliers. All contractors, subcontractors, suppliers,
architects, engineers, and others who have performed services or labor for or
supplied material to Seller or the Company with respect to the Property have
been paid in full, and all liens arising from any such services, labor or
materials (or claims with which the passage of time or notice or both could
mature into liens) have been satisfied and released.

(h) Permits and Legal Compliance. Neither Seller nor the Company has received
any written notice of an intention of any governmental authority to revoke any
license, permit or certificate required for the development, use, operation or
occupancy of the Property. Neither Seller nor the Company has received any
written notice that the Property is in violation of any zoning, building, fire,
health, environmental or other law, statute, ordinance, regulation or order of
any governmental or public authority applicable to the Property or any private
covenants or restrictions encumbering the Property that remains uncured.

 

-17-



--------------------------------------------------------------------------------

5.3 Survival of Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Sections 5.1 and 5.2 shall survive Closing for
a period of one (1) year after Closing, unless notice setting forth a specific
claim under any such representation or warranty shall be given to Seller within
that period, in which case such representation or warranty shall survive until
such claim is finally and fully resolved.

5.4 Representations and Warranties of Purchaser. Purchaser hereby makes the
following representations and warranties to Seller as of the Effective Date:

(a) Organization and Authority. Purchaser has been duly organized and is validly
existing as a limited liability company under the laws of the State of Delaware.
Purchaser has the full right and authority to enter into this Agreement and to
consummate the transaction contemplated herein pursuant hereto and to consummate
or cause to be consummated the transactions contemplated herein. The person
signing this Agreement on behalf of Purchaser is authorized to do so. Neither
the execution and delivery of this Agreement nor any other documents executed
and delivered, or to be executed and delivered, by Purchaser in connection with
the transactions described herein, will violate any provision of Purchaser’s
organizational documents or of any agreements, regulations, or laws to or by
which Purchaser is bound.

(b) Consents. Purchaser has obtained all consents and permissions (if any)
related to the transactions herein contemplated and required under Purchaser’s
organizational documents or any covenant, agreement, encumbrance, law or
regulation by which Purchaser is bound.

(c) Pending Actions. There is no action, suit, arbitration, administrative or
judicial administrative proceeding, or unsatisfied order or judgment pending or,
to Purchaser’s knowledge, threatened against Purchaser or the transaction
contemplated by this Agreement, which, if adversely determined, could
individually or in the aggregate have a material adverse effect on Purchaser’s
ability to consummate the transaction contemplated herein.

(d) Financial Status. Purchaser has adequate financial resources to purchase the
Membership Interest. Purchaser is solvent, has not made a general assignment for
the benefit of its creditors, and has not admitted in writing its inability to
pay its debts as they become due. Purchaser has neither filed, nor does it
contemplate the filing of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other proceeding for the relief of
debtors in general, nor has any such proceeding been instituted by or against
Purchaser, nor is any such proceeding to Purchaser’s knowledge threatened or
contemplated. The purchase of the Membership Interest will not render Purchaser
insolvent.

5.5 Survival of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser set forth in Section 5.4 shall survive Closing for a
period of one (1) year after Closing, unless notice setting forth a specific
claim under any such representation or warranty shall be given to Purchaser
within that period, in which case such representation or warranty shall survive
until such claim is finally and fully resolved.

 

-18-



--------------------------------------------------------------------------------

5.6 Indemnification by Seller. From and after the Closing, Seller shall be
liable for and shall pay, and shall indemnify, defend and hold harmless
Purchaser and the Company (and each of their respective members, officers and
employees) (collectively, the “Purchaser Indemnitees”) against, any and all
claims, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees) (collectively, the “Damages”) sustained by a Purchaser
Indemnitee, in excess of insurance proceeds actually received by the Purchaser
Indemnitee and other amounts actually received by the Purchaser Indemnitee from
Seller or third parties in partial or complete settlement or satisfaction of
such Damages, resulting from or in connection with any claim, action, suit,
proceeding or demand by a person or entity that is not a Purchaser Indemnitee
(i) relating to liabilities or obligations for which the Company has any
liability or obligation after the Closing Date that are not expressly
contemplated by this Agreement to continue as obligations of the Company after
the Closing; or (ii) arising from the operation of the business of the Company
prior to the Closing Date. Notwithstanding any provision of this Article to the
contrary, except to the extent expressly covered by any representation, warranty
or covenant made by Seller in Sections 5.1 and 5.2, in no event shall the
obligations of Seller in this Section 5.6 apply to, nor shall any Purchaser
Indemnitee be entitled to indemnification under this Section 5.6 for, any
claims, damages, liabilities, costs and expenses relating to or associated with
the condition or use of the Real Property or the Tangible Personal Property,
including (without limitation) the habitability, merchantability, fitness for a
particular purpose, title, zoning, latent or patent physical or environmental
condition, utilities, operating history or projections, valuation, or the
compliance with governmental laws as the foregoing relate to the Real Property
and the Tangible Personal Property. The provisions of this Section 5.6 shall
survive for a period of five (5) years after Closing, unless notice setting
forth a specific claim for Damages for which any Purchaser Indemnitee is
entitled to indemnification hereunder shall be given to Seller or Seller
otherwise shall obtain actual knowledge of any such Damages within that period,
in which case the provisions of this Section 5.6 shall survive as to such
Damages until the same are finally and fully resolved; provided, however, that
the provisions of this Section 5.6 shall survive indefinitely (subject to any
applicable statute of limitations) as to any Damages for which any Purchaser
Indemnitee is entitled to indemnification hereunder related to Taxes.

5.7 Execution by Chambers and Buckingham. By their execution of this Agreement,
Chambers and Buckingham agree that they shall be primarily liable (and not as
guarantors) for the breach of any representation and warranty of Seller in
Section 5.1 and for the payment and performance of all duties, obligation and
liabilities of Seller under the provisions of Section 5.6 (the “Guaranteed
Obligations”). Notwithstanding anything in this Agreement to the contrary, if at
any time the payments made by Chambers to the Purchaser Indemnities under this
Article 5 for Guaranteed Obligations exceeds Five Hundred Thousand and No/100
Dollars ($500,000.00), then, at the option of Seller and Chambers, Seller may,
by written notice to Purchaser invoke the Unwind Right, as defined and provided
for in Section 6.07 of the Restated Operating Agreement, and upon payment to
Paladin of the Unwind Purchase Price (as defined therein), Seller and Chambers
shall have no further liability for the Guaranteed Obligations.

5.8 Covenants of Seller. Seller hereby covenants with Purchaser, from the
Effective Date until the Closing or earlier termination of this Agreement, as
follows:

(a) Conduct of the Company’s Business. The Company and Seller shall (i) conduct
the Company’s business in the ordinary course of business and (ii) preserve
intact the Company’s business organization, intellectual property rights,
contracts, licenses, permits and authorizations.

 

-19-



--------------------------------------------------------------------------------

(b) The Company’s Compliance with Legal Requirements and Contracts. The Company
and Seller shall comply in all material respects with all legal requirements and
contractual obligations applicable to or binding upon the Company or relating to
the Company’s business or assets, including the Property.

(c) Satisfaction of Closing Obligation. The Company and Seller shall use the
Company’s and Seller’s reasonable and diligent efforts to satisfy each of the
Closing conditions expressly set forth in Sections 4.6 and 4.7 (other than those
conditions which are within Purchaser’s control) as soon as practicable.

(d) No Sale of Interests of the Company. Neither the Company nor Seller shall
issue or authorize the issuance of, or purchase or propose the purchase of, any
equity interests of the Company, or declare, pay, make or otherwise effectuate
any distributions, redemptions or other transactions involving the Company’s
equity interests, or commit to do same.

(e) Action or Inaction in Conformity with Representations and Warranties.
Neither the Company nor Seller shall take any action or inaction, or commit to
take any action or inaction, which would result in the representations and
warranties of Seller contained in ARTICLE 5 or elsewhere in this Agreement or in
any schedule, attachment or exhibit hereto or in any certificate delivered by
Seller to Purchaser to not be true and correct in all respects as of the
Closing.

(f) Taxes. The Company shall not, and Seller shall not take any action to cause
the Company, and shall not permit the Company, to (i) change in any material
respect the accounting methods or practices followed by the Company, (ii) make
or revoke any tax election, change any tax accounting method or settle or
compromise any tax liability, or (iii) fail to prepare and file all Tax Returns
required to be filed by it.

(g) Additional Interests. The Company shall not, and Seller shall not take any
action to cause the Company, and shall not permit the Company, to create,
authorize, issue, sell, deliver, pledge or encumber any additional membership
interest or any equity interests in the Company (whether authorized but unissued
or held in treasury) or other securities equivalent to or exchangeable for
membership interests or any equity interests in the Company, or grant or
otherwise issue any options, warrants or other rights with respect thereto.

(h) Acquisitions. The Company shall not, and Seller shall not take any action to
cause the Company, and shall not permit the Company, to acquire or agree to
acquire by merging or consolidating with, or by purchasing any portion of the
capital stock, partnership interests, limited liability company member interests
or assets of, or by any other manner, any business or any corporation, limited
liability company, partnership, association or other business organization or
division thereof or form any new subsidiaries.

 

-20-



--------------------------------------------------------------------------------

(i) Loans or Advances. The Company shall not, and Seller shall not take any
action to cause the Company, and shall not permit the Company, to make any loan
or advance (whether in cash or other property), or make any investment in or
capital contribution to, or extend any credit to, any Person.

(j) Debt. The Company shall, and Seller shall take any action necessary to cause
the Company to, (i) pay all debt and perform all obligations related thereto,
and (ii) incur no additional debt.

(k) Hiring. The Company shall not, and Seller shall not take any action to cause
the Company, and shall not permit the Company, to hire any employee.

(l) Reasonable Access. At all times prior to the Closing Date, Seller and the
Company will permit Purchaser, Purchaser’s affiliates, and their respective
employees, accountants, legal counsel and other representatives to have
reasonable access (at reasonable times, upon reasonable notice, through
coordination with a representative of Seller and in a manner so as not to
interfere with the normal business operations of the Company) to the premises,
properties, personnel, books, records, contracts, tax records, and documents of
or pertaining to the Company and its business, as is reasonably necessary to
consummate the transactions contemplated herein.

(m) Maintenance of Property. Seller and the Company shall maintain the Property
in a manner generally consistent with the manner in which Seller and the Company
have maintained the Property prior to the date hereof.

(n) Provide Copies of Notices. Seller shall furnish Purchaser with a copy of all
written notices received by Seller or the Company from any governmental
authority or other party of any violation of any law, statute, ordinance,
regulation or order of any governmental or public authority relating to the
Property within five (5) business days following Seller’s or the Company’s
receipt thereof, but, if received by such date, in no event later than two
(2) business days prior to the Closing Date.

(o) Execution of New Leases and Renewals. Seller shall use reasonable efforts to
negotiate new leases for unrented apartment units in the Improvements and/or
Lease renewals for rented apartment units in the Improvements and shall maintain
an advertising and marketing program for apartment units in the Improvements
consistent with the Company’s past practices at the Property. Unless Purchaser
agrees otherwise in writing, any new leases for such apartment units entered
into by the Company after the Effective Date until the Closing or earlier
termination of this Agreement shall be on the Company’s standard apartment lease
form for the Property and shall be consistent with the Company’s past leasing
practices. In all cases, the Company shall retain the discretion to set rent
rates, concessions and other terms of occupancy, provided the Company shall only
enter into new

 

-21-



--------------------------------------------------------------------------------

leases or renewals in the ordinary course of business taking into account
Seller’s then-current good faith evaluation of market conditions. Each such new
lease or renewal entered into by the Company shall constitute a “Lease” for
purposes of this Agreement.

(p) Maintenance of Insurance. Seller shall cause the Company to keep the
Improvements insured against loss or damage (including rental loss) by fire and
all risks covered by the Company’s insurance that is currently in force,
provided that the Company may make adjustments in the Company’s insurance
coverage for the Property which are consistent with the Company’s general
insurance program.

(q) Enforcement of Existing Leases. Seller shall cause the Company to perform
the landlord’s material obligations to the tenants under the Leases and enforce
the material obligations of the tenants under the Leases, in each case in
accordance with the current management standards of the Company and its property
manager for its apartment properties.

(r) Preparation of Vacant Units for Lease. Seller shall cause the Company to
place apartment units that are now vacant or that are vacated not less than ten
(10) day prior to the Closing Date into rent-ready condition on or before the
Closing Date in accordance with the Company’s current management standards for
its apartment properties as though no sale of the Property were contemplated;
provided, however, in no event shall there be more than twelve (12) vacant
apartment units that are not in rent-ready condition on the Closing Date.

(s) Removal and Replacement of Tangible Personal Property. Neither Seller nor
the Company shall remove any Tangible Personal Property except as may be
required for necessary repair or replacement (which repair and replacement shall
be of equal quality and quantity as existed as of the time of the removal), or
otherwise in accordance with current inventory and management standards of the
Company and its property manager for its apartment properties.

(t) Execution of New Contracts. Neither Seller nor the Company shall, without
Purchaser’s prior written consent in each instance, materially amend or
terminate any of the Service Contracts, or enter into any contract or agreement
that will be an obligation affecting the Property or binding on the Company or
Purchaser after the Closing, except that (i) the Company may enter into, amend
or enforce (including enforcement by termination) service contracts in the
ordinary course of business as reasonably necessary for the continued operation
and maintenance of the Property, provided any new service contracts are
terminable without cause or penalty on thirty (30) days notice, and (ii) the
Company may conduct leasing activity as provided in Section 5.8(o) hereof. Each
such new service contract entered into by the Company shall constitute a
“Service Contract” for purposes of this Agreement

 

-22-



--------------------------------------------------------------------------------

(u) Maintenance of Permits. Seller and the Company shall maintain in existence
all licenses, permits and approvals that are now in existence with respect to,
and are required for, the ownership, operation or improvement of the Property,
and are of a continuing nature.

(v) Prohibited Authorizations. The Company shall not, and Seller shall not, take
any action to cause the Company, and shall not permit the Company, to authorize
any of the actions prohibited under this Section 5.8, or enter into any
agreement or commitment to do any of such prohibited actions.

ARTICLE 6

DEFAULT

6.1 Default by Purchaser. If the sale of the Membership Interest as contemplated
hereunder is not consummated due to Purchaser’s default hereunder, then Seller
shall be entitled, as its sole and exclusive remedy for such default, to
terminate this Agreement and receive the Deposit as liquidated damages for the
breach of this Agreement and not as a penalty, it being agreed between the
parties hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Deposit is a reasonable estimate
thereof, Seller hereby expressly waiving and relinquishing any and all other
remedies at law or in equity. Seller’s right to receive the Deposit is intended
not as a penalty, but as full liquidated damages. The right to receive the
Deposit as full liquidated damages is Seller’s sole and exclusive remedy in the
event of default hereunder by Purchaser, and Seller hereby waives and releases
any right to (and hereby covenants that it shall not) sue Purchaser: (a) for
specific performance of this Agreement, or (b) to recover any damages of any
nature or description other than or in excess of the Deposit. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of the Deposit (or any part thereof) on the
grounds it is unreasonable in amount and exceeds Seller’s actual damages or that
its retention by Seller constitutes a penalty and not agreed upon and reasonable
liquidated damages. This Section 6.1 is subject to Section 6.4 hereof.

6.2 Default by Seller. If the sale of the Membership Interest as contemplated
hereunder is not consummated due to Seller’s default hereunder, then Escrow
Agent shall refund the Deposit to Purchaser, on demand, without prejudice to any
other rights or remedies of Purchaser hereunder, at law or in equity. Without
limitation on the foregoing, Purchaser shall have the right to seek specific
performance of this Agreement, injunctive relief and other equitable remedies.

6.3 Notice of Default; Opportunity to Cure. Neither Seller nor Purchaser shall
be deemed to be in default hereunder until and unless such party has been given
written notice of its failure to comply with the terms hereof and thereafter
does not cure such failure within five (5) business days after receipt of such
notice.

6.4 Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof, in no
event shall the provisions of Sections 6.1 and 6.2 limit either Purchaser’s or
Seller’s obligation to indemnify the other party or the damages recoverable by
the indemnified party against the indemnifying party due to a party’s express
obligation to indemnify the other party in accordance with Section 8.1 or any
other provision of this Agreement.

 

-23-



--------------------------------------------------------------------------------

6.5 Rights and Remedies of the Company. Notwithstanding anything to the contrary
contained herein, Seller and the Company agree that the Company shall have no
right or remedy against Purchaser with respect to any breach of this Agreement
by Purchaser or in any way arising from or relating to this Agreement, the
Company hereby expressly waiving and relinquishing any and all other remedies at
law or in equity.

ARTICLE 7

CASUALTY AND CONDEMNATION

7.1 Casualty or Condemnation. In the event of any damage to or destruction of
any material portion of the Property or in the event of any taking or threat of
taking by condemnation (or any conveyance in lieu thereof) of any portion of the
Property by anyone having the power of eminent domain, Purchaser shall, by
written notice to Seller delivered within ten (10) business days of receiving
written notice from Seller of such event, elect to: (a) terminate this Agreement
and all of Purchaser’s obligations under this Agreement, whereupon the Deposit
shall be returned to Purchaser, this Agreement shall terminate and Purchaser and
Seller shall have no further rights and obligations hereunder except those which
expressly survive termination of this Agreement; or (b) consummate the purchase
of the Membership Interest, in which event all insurance proceeds or
condemnation awards payable to or received by the Company shall be distributed
or otherwise applied by the Company in accordance with the provisions of the
Restated Operating Agreement.

7.2 Notice of Condemnation or Casualty. Seller shall notify Purchaser
immediately upon Seller’s or the Company’s receiving notice of the occurrence or
existence of any damage, destruction, condemnation or threat of condemnation
affecting the Property and, at the same time, shall provide Purchaser with such
information with respect thereto as is in Seller’s or the Company’s possession
in order to aid Purchaser in making, on an informed basis, the election between
the alternatives provided by clauses (a) and (b) in Section 7.2 above.
Notwithstanding anything in this Agreement to the contrary, Purchaser shall have
ten (10) business days after it receives such information from Seller within
which to elect between such alternatives, and, if the information is delivered
to Purchaser less than ten (10) business days before the Closing Date, the
Closing Date shall be postponed, if and to the extent necessary, to allow
Purchaser such a ten (10) business day period in which to make the election
under Section 7.2 above

ARTICLE 8

COMMISSIONS

8.1 Representation and Indemnity. Purchaser and Seller each hereby represents
and warrants to the other that it has not disclosed this Agreement or the
subject matter hereof to, and has not otherwise dealt with, any real estate
broker, agent or salesman so as to create any legal right or claim in any such
broker, agent or salesman for a real estate commission or similar fee or
compensation

 

-24-



--------------------------------------------------------------------------------

with respect to the negotiation and/or consummation of this Agreement or the
conveyance of the Membership Interest by Seller to Purchaser. Purchaser and
Seller shall indemnify, hold harmless and defend each other from and against any
and all claims and demands for a real estate brokerage commission or similar fee
or compensation arising out of any claimed dealings with the indemnifying party
and relating to this Agreement or the purchase and sale of the Membership
Interest (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity).

8.2 Survival. This ARTICLE 8 shall survive the rescission, cancellation,
termination or consummation of this Agreement.

ARTICLE 9

ESCROW AGENT

9.1 Investment of Deposit. Escrow Agent shall invest the Deposit pursuant to
Purchaser’s reasonable directions in an interest bearing account at a commercial
bank whose deposits are insured by the Federal Deposit Insurance Corporation.
Escrow Agent shall notify Seller, no later than one (1) business day after
Escrow Agent’s receipt thereof, that Escrow Agent has received the Deposit in
immediately available funds, and is holding the same in accordance with the
terms of this Agreement. However, Escrow Agent shall invest the Deposit only in
such accounts as will allow Escrow Agent to disburse the Deposit upon no more
than one (1) business day’s notice.

9.2 Payment at Closing. If the Closing takes place under this Agreement, Escrow
Agent shall deliver the Deposit as provided in Purchaser’s closing instructions
to Escrow Agent on the Closing Date consistent with this Agreement.

9.3 Payment on Demand. Upon receipt of any written certification from Seller or
Purchaser claiming the Deposit pursuant to the provisions of this Agreement,
Escrow Agent shall promptly forward a copy thereof to the other such party
(i.e., Purchaser or Seller, whichever did not claim the Deposit pursuant to such
notice) and, unless such other party within ten (10) days thereafter notifies
Escrow Agent of any objection to such requested disbursement of the Deposit,
Escrow Agent shall disburse the Deposit to the party demanding the same and
shall thereupon be released and discharged from any further duty or obligation
hereunder. Notwithstanding the foregoing, if Purchaser delivers a written
request to Escrow Agent for the return of the Deposit at any time on or before
the Inspection Date in connection with a termination of this Agreement by
Purchaser pursuant to Section 3.2, then Escrow Agent shall promptly refund the
Deposit to Purchaser without the necessity of notice to Seller or Seller’s
consent.

9.4 Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent
are herein specifically provided and are purely ministerial in nature. Escrow
Agent shall incur no liability whatsoever except for its willful misconduct or
negligence, so long as Escrow Agent is acting in good faith. Seller, the Company
and Purchaser do each hereby release Escrow Agent from any liability for

 

-25-



--------------------------------------------------------------------------------

any error of judgment or for any act done or omitted to be done by Escrow Agent
in the good faith performance of its duties hereunder and do each hereby
indemnify Escrow Agent against, and agree to hold, save, and defend Escrow Agent
harmless from, any costs, liabilities, and expenses incurred by Escrow Agent in
serving as Escrow Agent hereunder and in faithfully discharging its duties and
obligations hereunder.

9.5 Stakeholder. Escrow Agent is acting as a stakeholder only with respect to
the Deposit. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Deposit or as to whom the Deposit is to be delivered, Escrow Agent
may refuse to make any delivery and may continue to hold the Deposit until
receipt by Escrow Agent of an authorization in writing, signed by Seller and
Purchaser, directing the disposition of the Deposit, or, in the absence of such
written authorization, until final determination of the rights of the parties in
an appropriate judicial proceeding. If such written authorization is not given,
or a proceeding for such determination is not begun, within thirty (30) days of
notice to Escrow Agent of such dispute, Escrow Agent may bring an appropriate
action or proceeding for leave to deposit the Deposit in a court of competent
jurisdiction pending such determination. Escrow Agent shall be reimbursed for
all costs and expenses of such action or proceeding, including, without
limitation, reasonable attorneys’ fees and disbursements, by the party
determined not to be entitled to the Deposit. Upon making delivery of the
Deposit in any of the manners herein provided, Escrow Agent shall have no
further liability or obligation hereunder.

9.6 Interest. All interest and other income earned on the Deposit deposited with
Escrow Agent hereunder shall be reported for income tax purposes as earnings of
Purchaser. Purchaser’s taxpayer identification number is 06-0086906.

9.7 Execution by Escrow Agent. Escrow Agent has executed this Agreement solely
for the purpose of acknowledging and agreeing to the provisions of this ARTICLE
9. Escrow Agent’s consent to any modification or amendment of this Agreement
other than this ARTICLE 9 shall not be required.

ARTICLE 10

MISCELLANEOUS

10.1 Confidentiality and Public Disclosure. Except as required by law, Purchaser
and its representatives shall hold in confidence all non-public data and
information obtained with respect to Seller, the Company or the Property,
whether obtained before or after the execution and delivery of this Agreement,
and shall not disclose the same to others; provided, however, that it is
understood and agreed that Purchaser may disclose such data and information to
the employees, lenders, investors, partners, prospective lenders and prospective
investors (including in offering materials for interests in Paladin Realty
Income Properties, Inc.), consultants, accountants and attorneys of Purchaser.
Prior to Closing, neither the Company, Seller nor Purchaser shall release to the
public any information with respect to the sale contemplated herein or any
matters set forth in this Agreement. Notwithstanding the foregoing provisions of
this Section 10.1, Seller and the Company agree that Purchaser may disclose such
non-public data and

 

-26-



--------------------------------------------------------------------------------

information obtained with respect to Seller, the Company or the Property or
information with respect to the sale contemplated herein or any matters set
forth in this Agreement to the extent necessary to enable Purchaser’s affiliate
(Paladin Realty Income Properties, L.P. or Paladin Realty Income Properties,
Inc.), to comply with the requirements of its public filings required to be made
with the Securities and Exchange Commission.

10.2 Assignment. Neither Seller nor Purchaser may assign its rights or
obligations under this Agreement without first obtaining the other party’s
written approval.

10.3 Notices. Any notice, request or other communication (a “notice”) required
or permitted to be given hereunder shall be in writing and shall be delivered by
hand or overnight courier (such as United Parcel Service or Federal Express),
sent by facsimile (provided a copy of such notice is deposited with an overnight
courier for next business day delivery) or mailed by United States registered or
certified mail, return receipt requested, postage prepaid and addressed to each
party at its address as set forth below. Any such notice shall be considered
given on the date of such hand or courier delivery, confirmed facsimile
transmission (provided a copy of such notice is deposited with an overnight
courier for next business day delivery), deposit with such overnight courier for
next business day delivery, or deposit in the United States mail, but the time
period (if any is provided herein) in which to respond to such notice shall
commence on the date of hand or overnight courier delivery or on the date
received following deposit in the United States mail as provided above.
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the
notice. By giving at least five (5) days’ prior written notice thereof, any
party may from time to time and at any time change its mailing address
hereunder. Any notice of any party may be given by such party’s counsel.

The parties’ respective addresses for notice purposes are as follows. Telephone
numbers are given for convenience of reference only. Notice by telephone shall
not be effective.

 

If to Purchaser:    PRIP 10637, LLC    c/o Paladin Realty Partners, LLC    10880
Wilshire Boulevard, Suite 1400    Los Angeles, California 90024    Attention:
William K. Dunbar    Telephone: (310) 996-8754    Facsimile: (310) 996-8708
with a copy to:                                             King & Spalding LLP
   1180 Peachtree Street, N.E.    Atlanta, Georgia 30309    Attention: Timothy
N. Tucker    Telephone: (404) 572-4600    Facsimile: (404) 572-5131

 

-27-



--------------------------------------------------------------------------------

If to Seller or the Company:    Bradley B. Chambers    c/o Buckingham Investment
Corporation    333 N. Pennsylvania Street, 10th Floor    Indianapolis, Indiana
46204    Attention: Bradley B. Chambers    Telephone: (317) 974-1234   
Facsimile: (317) 974-1238 with a copy to:                                  
          Ice Miller LLP    One American Square    Suite 3100    Indianapolis,
Indiana 46282-0200    Attention: Zeff A. Weiss, Esq.    Telephone: (317)
236-2319    Facsimile: (317) 592-4788

10.4 Modifications. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. The parties acknowledge and agree that this Agreement shall
not be executed, entered into, altered, amended or modified by electronic means.
Without limiting the generality of the foregoing, the parties hereby agree that
the transactions contemplated by this Agreement shall not be conducted by
electronic means.

10.5 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period shall be deemed to end at 5:00 p.m., Eastern time.

10.6 Successors and Assigns. Subject to Section 10.2 hereof, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto.

10.7 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.8 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if

 

-28-



--------------------------------------------------------------------------------

requested by Seller, execute acknowledgments of receipt with respect to any
materials delivered by Seller to Purchaser with respect to the Property. The
provisions of this Section 10.8 shall survive Closing.

10.9 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary
to account for only one such counterpart in proving this Agreement.

10.10 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

10.11 Applicable Law. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Purchaser, Seller and the Company hereby irrevocably submit to
the jurisdiction of any state or federal court sitting in the state and judicial
district in which the Property is located in any action or proceeding arising
out of or relating to this Agreement and hereby irrevocably agree that all
claims in respect of such action or proceeding shall be heard and determined in
a state or federal court sitting in the state and judicial district in which the
Property is located. Purchaser, Seller and the Company agree that the provisions
of this Section 10.11 shall survive the Closing of the transaction contemplated
by this Agreement.

10.12 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Purchaser, Seller and (where applicable) the Company only and are not
for the benefit of any third party, and accordingly, no third party shall have
the right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.

10.13 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:

 

Schedule 1.2(a)    -         Legal Description of the Land Schedule 1.2(c)    -
        List of Tangible Personal Property Schedule 1.2(d)    -         Rent
Roll Schedule 1.2(e)    -         Service Contracts Schedule 3.1(b)(i)    -   
     Property Documents Schedule 3.1(b)(ii)            -         Entity
Documents Schedule 4.2(a)    -         Form of Transfer of Membership Interest
Schedule 4.2(c)    -         Restated Operating Agreement Schedule 4.2(f)    -
        Form of Seller’s Closing Certificate Schedule 4.2(g)    -         Form
of Option Agreement Schedule 4.6(d)    -         Terms of Existing Financing
Schedule 5.1(f)    -         Liabilities of the Company Schedule 5.1(j)    -   
     Insurance Schedule 5.1(q)    -         Contracts and Commitments Schedule
5.1(r)    -         Bank Accounts Schedule 5.1(s)    -         Existing Loan
Documents Schedule 5.2(f)    -         Environmental Reports

 

-29-



--------------------------------------------------------------------------------

10.14 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent or for any
purpose, to limit or define the text of any section or any subsection hereof.

10.15 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.16 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminate this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Purchaser, Seller
and the Company (in which event the defaulting Party shall remain liable as and
to the extent provided in this Agreement) from all obligations under this
Agreement, except for such obligations as are specifically stated herein to
survive the termination of this Agreement.

10.17 Survival. All provisions of this Agreement which are not fully performed
as of Closing shall survive Closing subject to the terms and provisions set
forth in Sections 5.3, 5.5 and 5.6, respectively.

10.18 Time of Essence. Time is of the essence with respect to this Agreement.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

PURCHASER:

PRIP 10637, LLC,

a Delaware limited liability company

By:  

Paladin Realty Income Properties, L.P.,

Delaware limited partnership

  By:  

Paladin Realty Income Properties, Inc., a

Maryland corporation, its general partner

    By:   /s/ Michael Lenard      

Michael Lenard, Executive Vice

President, Secretary and Counselor

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------

SELLER: SHILOH CROSSING PARTNERS II, LLC, an Indiana limited liability company
By:  

Buckingham Investment Corporation, an

Indiana corporation, its Manager

    By:   /s/ Bradley B. Chambers       Bradley B. Chambers, President

 

THE COMPANY:

GLENWOOD HOUSING PARTNERS I, LLC,

an Indiana limited liability company

By:  

Shiloh Crossing Partners II, LLC, an Indiana

limited liability company, its Manager

  By:   Buckingham Investment Corporation, an Indiana corporation, its Manager  
  By:   /s/ Bradley B. Chambers       Bradley B. Chambers, President

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------

Chambers and Buckingham have executed this Agreement for the purposes set forth
in Section 5.7 hereof.

 

/s/ Bradley B. Chambers BRADLEY B. CHAMBERS BUCKINGHAM INVESTMENT
CORPORATION, an Indiana corporation By:   /s/ Bradley B. Chambers   Bradley B.
Chambers, President

Escrow Agent has executed this Agreement for the limited purposes set forth
herein.

 

ESCROW AGENT: ICE MILLER LLP By:   /s/ Zeff A. Weiss   Zeff A. Weiss, Partner